Title: From James Madison to Henry Hill Jr. or Josiah Blakeley (Abstract), 14 May 1805
From: Madison, James
To: Hill, Henry, Jr.,Blakeley, Josiah


14 May 1805, Department of State. “The owners of the Brig Eleanor of Baltimore expressing their wish to regain her and some other property jeopardized in St Jago by the Barratry of the Master, Benjamin Alden, have requested that your official countenance may be given to their endeavours as far as may be necessary and is warranted by the circumstances of the case. You will therefore be pleased, on the application of their Agent to examine into it, and, if necessary, afford the weight of your station to promote what justice may require.”
